ORDER

PER CURIAM.
Defendant, Thomas G. Wolfin, Jr., appeals from the sentences imposed after a jury verdict finding him guilty of driving while intoxicated, § 577.010 RSMo 1994 and two misdemeanor counts of resisting arrest, § 575.150 RSMo 1994, in the circuit court of Ste. Genevieve County. He was sentenced to seven years imprisonment, sixty days jail time, and two $250 fines.
We affirm the judgment pursuant to Rules 30.25(b) and 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holdings.